Citation Nr: 1009050	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	T. Rhett Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1976 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.

The Veteran presently seeks to reopen a claim of service 
connection for a low back disorder, last denied by the Board 
in January 1987.  In order for VA to review the merits of the 
claim, the Veteran must submit new and material evidence.  In 
November 2007, the RO reopened the Veteran's previously 
denied claim and denied it on the merits.  The  Board is 
required to address the issue of whether new and material 
evidence has been received to reopen the previously denied 
claim despite the RO's findings.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue have 
been captioned as set forth above.

The issue of service connection for a low back disorder, on 
the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a low back disorder was previously denied in a January 
1987 Board decision.  The Veteran was notified of that 
decision but failed to perfect a timely appeal.  The decision 
became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a low back disorder received since the 
last final denial in January 1987 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

CONCLUSIONS OF LAW

1.  The January 1987 Board decision that denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100 (2009).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, only as to the issue 
of whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a low back disorder, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required at this time.  
The Board finds that no further notification or assistance is 
necessary, and that deciding the issue, related only to 
reopening the Veteran's claim of entitlement to service 
connection for a low back disorder, at this time is not 
prejudicial to the Veteran.

New and Material Evidence

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Service connection for certain chronic disorders, such as 
arthritis may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Veteran is seeking service connection for a low back 
disorder that was previously denied in a January 1987 Board 
decision.  Decisions of the Board are final.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim 
and review the former disposition of that claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in May 2007, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

It appears that the evidence before VA at the time of the 
prior final decision in January 1987 consisted of the 
Veteran's claim of entitlement to service connection for a 
back disorder, his service treatment records, and his post-
service private treatment records.  The RO found that the 
Veteran's service treatment records were silent as to a 
diagnosis of a back disorder, and that there was no medical 
evidence of record indicating that the Veteran's current back 
disorder was related to his period of service.  The Veteran's 
claim of entitlement to service connection for a back 
disorder was denied.  

The newly received relevant evidence since January 1987 
includes post-service private treatment records, a report of 
VA examination dated in October 2007, and statements made by 
the Veteran and his attorney.  The Board finds that the 
evidence as to the Veteran's claim of entitlement to service 
connection for a low back disorder received since the last 
final decision in January 1987 is new in that it was not 
previously considered by agency decision makers, or 
cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an 
unestablished fact, specifically, the possible relationship 
between the Veteran's current low back disorder and his 
period of service.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the disability, even where it may 
not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a low back disorder has been received, 
and such claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
low back disorder, the Board finds that additional 
development is needed prior to further disposition of the 
claim.

The Veteran underwent a VA examination in October 2007 by a 
physician's assistant.  At that time, the examiner reviewed 
the Veteran's claims file and commented upon his in-service 
complaints of right flank and low back pain, conducted a 
physical examination, and diagnosed the Veteran with low back 
degenerative joint disease without objective evidence of 
radiculopathy.  The examiner opined that the Veteran's low 
back degenerative joint disease was not related to his period 
of active service.  The examiner, however, did not offer a 
rationale for the opinion.

Similarly, the Veteran's attorney, in February 2008, provided 
a form letter to one of the Veteran's private treatment 
providers.  The form letter asked the provider two questions 
and requested that the provider answer in the affirmative or 
in the negative.  The provider answered in the affirmative as 
to both questions asked of him.  Thus, the provider reported 
that he had reviewed the Veteran's service treatment records 
and opined that the Veteran's current lumbar spine impairment 
is as likely as not linked to the low back pain complained of 
and treated while in the United States Marine Corps.  The 
provider did not offer a rationale for his opinion.  
 
Because neither VA examiner nor the private medical care 
provider included a rationale for each opinion regarding the 
Veteran's current low back disorder, and the etiology of the 
same remains unclear to the Board, the Board has no 
discretion and must remand the claim.  Thus, on remand, the 
RO should obtain a medical opinion as to the relationship 
between the Veteran's current low back disorder and his 
period of service.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
Veteran for a VA orthopedic examination 
so that the precise nature and etiology 
of the asserted low back disorder may 
be assessed.  The claims file must be 
made available to the examiner for 
review in conjunction with the opinion 
or examination, and the examiner should 
note such review.  All tests deemed 
necessary should be undertaken.

The orthopedist is requested to opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has a 
current low back disorder, and if so, 
whether it was incurred in service or 
is related to any incident of service, 
specifically his complaints of right 
flank pain and low back pain.  

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. 
A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  It is requested 
that the examiner consider and 
reconcile the conflicting medical 
opinions of record and any 
contradictory evidence regarding the 
above questions.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


